         Case 1:17-cv-01789-DLC Document 461 Filed 09/30/19 Page 1 of 1



                                  UNITED STATES
                      SECURITIES AND EXCHANGE COMMISSION
                                    444 South Flower Street, Suite 900
                                         Los Angeles, CA 90071

DIVISION OF ENFORCEMENT
                                                                              Sarah S. Nilson
                                                                              Senior Counsel
                                                                              (323) 965-3871
                                                                              NilsonS@sec.gov

                                        September 30, 2019

VIA ECF
Honorable Denise L. Cote
United States District Court
500 Pearl Street
New York, NY 10007

        Re: Securities and Exchange Commission v. Lek Securities Corp. et al.
            Case No. 17 CV 1789 (DLC)

Dear Judge Cote:

        Plaintiff Securities and Exchange Commission (“SEC”) and defendants Lek Securities
Corporation and Samuel Lek (collectively, the “Lek Defendants”) write to advise the Court that
the parties have reached settlement, subject to the Court’s approval, and to request the Court’s
permission pursuant to Paragraph 4.A of the Court’s Individual Civil Practices to file an
attachment to the settlement documents for Lek Securities under seal.

        On August 29, 2019, the parties advised the Court that they had entered into a
prospective settlement, subject to review by the SEC’s Commissioners. ECF No. 399. The
Commissioners have now approved the settlement terms, and the SEC is today filing the
Proposed Consents and Final Judgments for both Lek Defendants for the Court’s consideration.
Attachment 1 to the Consent of Lek Securities and the Proposed Final Judgment against Lek
Securities is a list of the firm’s current foreign customers. The firm’s foreign customers are not
known to the public, and the list thus contains confidential proprietary information.

       Accordingly, the parties respectfully request that the Court authorize the filing under seal
of Attachment 1 to the Consent of Lek Securities and Proposed Final Judgment.

                                                         Respectfully submitted,

                                                         /s/

                                                         Sarah S. Nilson

cc:    All counsel of record (via ECF)
